Citation Nr: 1402566	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-47 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for scars, residuals of shrapnel wounds to the bilateral arms. 

2.  Entitlement to an evaluation in excess of 30 percent for anxiety disorder not otherwise specified. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1944 to July 1947. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In an August 2009 rating decision, the RO denied service connection for  scars, residuals of shrapnel wounds to the bilateral arms; and in a March 2011 rating decision, the RO continued the 30 percent disability evaluation for anxiety disorder not otherwise specified. 
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that the issues of service connection for scars, residuals of shrapnel wounds to the bilateral arms, and an increased evaluation for anxiety disorder not otherwise specified be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for scars, residuals of shrapnel wounds to the bilateral arms, and an increased evaluation for anxiety disorder not otherwise specified have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

In a January 15, 2004, Motion to Withdraw Appeal, the Veteran's representative stated that the Veteran was requesting that his appeal be withdrawn.  Because the Veteran has clearly indicated her wish to withdrawal the appeal as to service connection for scars, residuals of shrapnel wounds to the bilateral arms, and an increased evaluation for anxiety disorder not otherwise specified, there remain no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2013).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these issues and they are therefore dismissed.












	(CONTINUED ON NEXT PAGE)

ORDER

The claim as to entitlement to service connection for scars, residuals of shrapnel wounds to the bilateral arms, is dismissed.   

The claim as to entitlement to an evaluation in excess of 30 percent for anxiety disorder not otherwise specified is dismissed. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


